DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The action is responsive for amendments/arguments filed on July 15, 2022. The claims 1-20 are pending for examination. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2022 has been entered.
Response to Arguments
Applicant’s arguments filed on July 15, 2022, with regards to rejection of claims 1-20 have been fully considered, and they are found to be persuasive. 
The double patenting rejection is held in abeyance as per applicant’s request.
In Applicants remarks, on pages 7-8, Applicant argues that Harvey do not expressly or inherently disclose that "the second processing entity is configured to switch to operating in the first role to determine that the second processing entity is a source of the message based on the second processing entity operating in the first role, and to transmit the message to the intended destination, wherein the intended destination is separate from the first and second processing entities," as recited in independent claim 1.
In response to applicant’s arguments, a new ground of rejection is applied over Harvey (US 7, 549, 078 B2), in view of Okita (US 2005/0226144 A1).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-16, 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being over Harvey (US 7, 549, 078 B2), in view of Okita (US 2005/0226144 A1).
Regarding claim 1,
Harvey teaches, a network device comprising (see fig. 3 (306-source, 310-destination, 308-backup source, 312-backup destination), and abstract):
a first processing entity [fig. 3(314)] configured to operate in a first role [i.e. active role] to transmit a message to an intended destination, the first processing entity being the source of the message (see col. 3 line 34-42, Routing device 300 includes an active control processing module (CPM) 302 and a standby CPM 304. A first input information base RIB_IN 322 associated with active CPM 302 is maintained. Note: packet is a part of message. CPM 302 is first role. CPM 304 is second role.)
to receive an acknowledgement from the intended destination when the message is received at the intended destination (see col. 5 line 20-21 and 24-25, when a data packet is received from the active CPM, and An acknowledgment is sent to the active CPM (610), note: Active TCP process module (310) is an intend destination.), the data packet is first received by the active TCP process (704)) and in response to receipt of the acknowledgement, to transmit a notification to a second processing entity to remove the message stored at the second processing entity (see fig. 7(714), and col. 5 line 38-41, The packet is then sent to the TCP transmit queue associated with the standby TCP process (708). It is determined whether an acknowledgment has been received from the standby TCP process (714)), and 
a second processing entity [fig. 3 (#312)] configured to operate in a second role [i.e. standby role] and to receive the message, (see col. 5 line 38-40, The packet is then sent to the TCP transmit queue associated with the standby TCP process (708) Note: a data/packet is a message. CPM 304 is second role.)
the second processing entity configured to operate in a second role to receive and store the message, to receive the notification (col. 4 line 31-35), and in response to receipt of the notification, to remove the message stored at the second processing entity (see fig. 7(724), and col. 5 line 49-52, the packet is then removed from the TCP transmit queue, and the TCP process associated with the standby CPM is also notified to remove the same packet from its TCP transmit queue (726). Note: the second processing entity is standby/peer CPM node.)
Harvey teaches, a mode switching between active to standby or vice versa (col. 3 line 25-28) but doesn’t explicitly teach,
wherein upon occurrence of a failure event at the first processing entity, the second processing entity is configured to switch to operating in the first role to determine that the second processing entity is a source of the message based on the second processing entity operating in the first role, and to transmit the message to the intended destination, wherein the intended destination is separate from the first and second processing entities.
In analogous art,
Okita  teaches, wherein upon occurrence of a failure event at the first processing entity (see para [0015] failure occurs), the second processing entity is configured to switch to operating in the first role to determine that the second processing entity is a source of the message based on the second processing entity operating in the first role, and to transmit the message to the intended destination (see fig. 5(30A and 30B), and para [0017] and [0022] switching operations active to passive, and passive to active, para [0075] switching operations.), 
wherein the intended destination is separate from the first and second processing entities (see Fig. 5 and 13 (30A- active mode, 30B-passive/standby mode), and para [0097] The first processing entity is playing an active mode on the source node, and second processing entity is playing a standby/passive mode, both nodes (30A and 30B) receive a single packet from control node, and forward to the multicast addresses (note: multicast addresses refer as a plurality of destinations in which receive the single packet within a same time.), and para [0098] teaches, a connection node for connecting a plurality of networks running different routing protocols. Note: plurality of networks means, a source node is separate from a destination.)
it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify with routing device includes an active control processing module and a standby of Harvey with switching to operate in the first role to determine that the second processing entity of Okita. One of ordinary skill in the art would have been combined to do this in order to receive a failover scenario to transmit a data packet over the network (Okita: [0006] and [0009]).
Regarding claim 2,
Harvey and Okita teach claim 1,
Harvey further teaches,
a third processing entity [fig. 3(324)] configured to operate in the first role [i.e. active role], and to receive the message, the third processing entity being the intended destination of the message (see fig. 3 (310- source, 322-destination), and col. 3 line 61-67, data/packet sends/stores to destination 322.)
a fourth processing entity configured to operate in the second role [i.e. standby role] to receive the message, and to store the message at the fourth processing entity, the fourth processing entity being a peer to the intended destination of the message (see col. 4 line 3-9, data/packet sends to destination 326), and col. 4 line 3-9, data/packet stores into 326.)
Regarding claim 3,
Harvey and Okita teach claim 2,
Harvey further teaches, wherein the first role is an active role  to operate in a first role, wherein a processing entity operating in the first role is further configured to perform a set of transport-related functions in the active role (see col. 3 line 46-47), and 
a second processing entity configured to operate in a standby role (see col. 3 line 41-45, During standby operation, an output information base RIB_OUT 328 on standby CPM 304 is synchronized.)
wherein a processing entity operating in the second role is further configured to not perform the set of transport-related functions in the standby role (see col. 4 line 5-10, Note: 304 works active (i.e. transport related) when 302 fails.)
Regarding claim 4,
Harvey and Okita teach claim 2,
Harvey further teaches, wherein the acknowledgement indicates that the message was received at the third processing entity and at the fourth processing entity (see col. 5 line 1-5, the TCP process of the standby CPM is configured to send an acknowledgment if the packet is received successfully.) 
Regarding claim 5,
Harvey and Okita teach claim 1,
Harvey further teaches, wherein the fourth processing entity is further configured to switch to operation in the first role from the second role when the third processing entity is no longer operating in the first role, to read the message, and to process the message. (See col. 4 line 4-12, a switchover takes place)
Regarding claim 6,
Harvey and Okita teach claim 2,
Harvey further teaches, wherein the third processing entity is further configured to read the message, to process the message, and after processing the message, to transmit a notification to the fourth processing entity to remove the message stored at the fourth processing entity (see col. 5 line 53-57, The active CPM synchronizes packets designated for transmission with the standby CPM by sending the packet to the 55 standby CPM before the packet is transmitted to the peer (708)); and 
the fourth processing entity is further configured to receive the notification, and in response to receiving the notification, to remove the message stored at the fourth processing entity (see col. 6 line 1-5, the standby CPM receives a notification to remove data from the TCP transmit queue (812). The standby CPM's TCP process marks the route information stored in the transmit queue as transmitted, and makes it available to the BGP process on the standby CPM (814))
Regarding claim 7,
Harvey and Okita claim 2,
Harvey further teaches, wherein the first processing entity is further configured to block control, to receive an acknowledgement indicating that the message was received at the second processing entity, and in response to receiving the acknowledgement, to unblock control (see col. 5 line 48-52, If a proper acknowledgment is received from the peer (720), the packet is then removed from the TCP transmit queue (724), and the TCP process associated with the standby CPM is also notified to remove the same packet from its TCP transmit queue;
note: unblocking control means, receiving an acknowledgement/notification.).
Regarding claim 8,
Harvey and Okita teach claim 2,
Harvey further teaches, wherein the second processing entity is further configured to switch to operation in the first role from the second role when the first processing entity is no longer operating in the first role, and to transmit the message for the intended destination (see col. 4 line 4-12, A switchover takes place.)
Regarding claim 9,
Harvey and Okita teach claim 2,
Harvey further teaches, 
wherein the first processing entity is further configured to receive an error notification indicating that the message was not received at the third processing entity (see col. 5 line 41-42, If the TCP acknowledgment is not received, it indicates an error or exception.)
Regarding claim 10,
Harvey and Okita teach claim 1,
Harvey further teaches, wherein the message is for a plurality of intended destinations (Fig. 3 (322, 324), and col. 4 line 38-45, The BGP process receives from peer routing devices (e.g. devices A and B) route information concerning destination that can be reached through such peers and stores the information including associated path attributes in RIB_IN).
to transmit the message to each peer to each intended destination of the plurality of intended destinations (see col. 4 line 38-45, The BGP process receives from peer routing devices (e.g. devices A and B) route information concerning destination.).
Regarding claim 11,
Harvey teaches, a method comprising, a network device comprising (see fig. 3 (306-source, 310-destination, 308-backup source, 312-backup destination), and abstract):
transmitting a message to an intended destination from a first processing entity operating in a first role, the first processing entity being a source of the message (see col. 3 line 34-42, Routing device 300 includes an active control processing module (CPM) 302 and a standby CPM 304. A first input information base RIB_IN 322 associated with active CPM 302 is maintained. Note: packet is a part of message. CPM 302 is first role. CPM 304 is second role.), and blocking control at the first processing entity (col. 6 line 55-60, no longer allow to receive notification mean blocking control at the first processing entity.); 
receiving the message at a second processing entity operating in a second role, the message stored at the second processing entity (see col. 5 line 20-21 and 24-25,; receiving, by the first processing entity, an acknowledgement when the message was received at the intended destination (see col. 5 line 20-21 and 24-25, when a data packet is received from the active CPM, and An acknowledgment is sent to the active CPM (610), note: Active TCP process module (310) is an intend destination.); 
in response to receiving the acknowledgement that the message was received at the intended destination, unblocking control and transmitting a notification to the second processing entity to remove the message stored at the second processing entity (see col. 5 line 48-52, If a proper acknowledgment is received from the peer (720), the packet is then removed from the TCP transmit queue (724), and the TCP process associated with the standby CPM is also notified to remove the same packet from its TCP transmit queue;
note: unblocking control means, receiving an acknowledgement/notification.); 
receiving the notification at the second processing entity( see col. 6 line 1-7); 
in response to receiving the notification, removing the message stored at the second processing entity (see col. 5 line 55-58, sending the packet to the standby CPM before the packet is transmitted to the peer (708) and sending the standby CPM a notification to remove the packet after it is successfully transmitted to the peer and; col. 6 line); and 
Harvey teaches, a mode switching between active to standby or vice versa (col. 3 line 25-28) but doesn’t explicitly teach,
upon occurrence of a failure event at the first processing entity, switching, by the second processing entity, to operating in the first role to determine that the second processing entity is a source of the message based on the second processing entity operating in the first role, and to transmit the message to the intended destination.
In analogous art,
Okita teaches, 
upon occurrence of a failure event at the first processing entity, switching, by the second processing entity, to operating in the first role to determine that the second processing entity is a source of the message based on the second processing entity operating in the first role, and to transmit the message to the intended destination (see fig. 5(30A and 30B), and para [0017] and [0022] switching operations active to passive, and passive to active, para [0075] switching operations.).
it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify with routing device includes an active control processing module and a standby of Harvey with switching to operate in the first role to determine that the second processing entity of Okita. One of ordinary skill in the art would have been combined to do this in order to receive a failover scenario to transmit a data packet over the network (Okita: [0006] and [0009]).
Claim 12 recites all the same elements of claim 2, but in method form rather system form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 12.
Claim 13 recites all the same elements of claim 3, but in method form rather system form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 13.
Claim 14 recites all the same elements of claim 4, but in method form rather system form. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 14.
Claim 15 recites all the same elements of claim 5, but in method form rather system form. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 15.
Claim 16 recites all the same elements of claim 6, but in method form rather system form. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 16.
Claim 18 recites all the same elements of claim 8, but in method form rather system form. Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to claim 18.
Claim 19 recites all the same elements of claim 9, but in method form rather system form. Therefore, the supporting rationale of the rejection to claim 9 applies equally as well to claim 19.
Claim 20 recites all the same elements of claim 1, Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 20.
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being over Harvey (US 7, 549, 078 B2), in view of Okita (US 2005/0226144 A1), and further in view of Liu (US 2011/0219142 A1).
Regarding claim 17,
Harvey and Okita teach claim 20,
Harvey and Otika fail to teach, wherein the first and second processing entities are further configured to block control by an application.
In analogous art, 
Liu teaches, wherein the first and second processing entities are further configured to block control by an application (see para [0048] The application transport has congestion control e.g., TCP, then the underlying transport will block the data from the sending node if it tries to send data faster than the achievable bandwidth available. Thus, to determine the achievable bandwidth the sending node  merely needs to send data at a sufficiently fast data rate such that the underlying transport runs into a buffer full condition and then block the sending node from sending more data.)
it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify with routing device includes an active control processing module and a standby of Harvey with Otika further with configured to block control by an application of Liu. One of ordinary skill in the art would have been combined to do this in order to flow a data traffic and avoid a data congestion (Liu: [0010]-[0011]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sm Z. Islam whose phone is (571)270-0566, the examiner can normally be reached on M-F 8-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SM Z ISLAM/Examiner, Art Unit 2457   

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443